DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 10/12/2022, in response to the rejection of claims 1-3, 5-6, and 8-14 from the non-final office action (07/13/2022), by amending claims 1, 6, 8-9, and 13 is entered and will be addressed below.
Election/Restrictions
Claims 4, 7, and 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A2-A4 and B2-B4, there being no allowable generic or linking claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein the first plasma in the first distance is less than the second plasma un the second distance by Paschen's law“ of claim 8 seems to be “wherein the first plasma in the first distance is less than the second plasma in the second distance by Paschen's law”.  
Appropriate correction is required.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a gas supply unit” in claims 1 and 8, this is considered as a showerhead ([0134], see also [0074]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ” a first step formed by a side surface of the inner portion; and a second step  surrounding the first step” of claim 1, although Applicants’ Figures show vertical steps, the claim includes sloped, non-vertical steps and will be examined accordingly.

The following are an intended use of the apparatus –

The “wherein a distance from the center of the substrate support plate to the second step is less than the radius of the substrate to be processed” of claim 2, as the substrate is not part of the apparatus, its size relative to the upper surface of the support plate or to the path, or to the gas supply unit/showerhead is an intended use of the apparatus. When an apparatus that is capable of using a larger substrate than to the upper surface of the support plate is considered reading into the claim,
The “wherein the substrate processing apparatus is configured to supply a first gas through the gas supply unit and to supply a second gas different from the first gas through the at least one path” of claim 11 is also an intended use of the apparatus,
The ““wherein during the supplying power between the gas supply unit and the substrate support plate, plasma of the first reaction space is generated, and plasma of the first reaction space is less than plasma of the second reaction space” of claim 13, depending on the operation condition,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The “inside” in claims 6, 8, 12, and 14, inclusive many interpretations, this is discussed in 112(b) rejection of claim 6 rejection below.

The “a gas supply unit on the substrate support plate” of claim 8, this “on” is clearly “above”, not directly in touch the top surface of the substrate support plate. This is different than “mounting a substrate to be processed on the substrate support plate” and throughout the Specification.

The ““wherein the first plasma in the first distance is less than the second plasma in the second distance by Paschen's law“, the Paschen’s law is intrinsically apparatus property.

Note as claim 6 amendment “wherein an upper surface of the second step outside the at least one path away from the center of the substrate support plate is disposed below an inside of the upper surface of the first step inside the at least one 
    PNG
    media_image1.png
    112
    155
    media_image1.png
    Greyscale
[AltContent: textbox (First
step)][AltContent: arrow][AltContent: textbox (Inner portion
Upper surface
less than wafer
size)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper surface
of second
step lower
than upper
surface  of
First step)][AltContent: arrow][AltContent: textbox (Path)][AltContent: arrow][AltContent: textbox (Upper surface 
of first step 
lower than 
the inner portion)][AltContent: arrow][AltContent: textbox (1st
Reaction
space)][AltContent: textbox (2nd
Reaction
space)][AltContent: arrow]path”, the various parts is interpreted as following: 













Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS et al. (US 20080179288, previously cited, hereafter ‘288), in view of Fang et al. (US 20080227301, hereafter ‘301). Alternatively, claims 1-3, 5-6, and 8-14 are rejected over ‘301 in view of ‘288.
‘288 teaches some limitations of:
Claim 1: FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118 … The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed ([0091]), The ceiling or gas distribution plate 104 has an interior gas manifold 108 and plural gas injection orifices 110 opening from the manifold 108 into the interior of the chamber 100 ([0039], 2nd sentence, the claimed “A substrate processing apparatus comprising a substrate support plate configured to support a substrate to be processed and a gas supply unit on the substrate support plate, the substrate support plate comprising: an inner portion having an upper surface with an area less than an area of the substrate to be processed”, note the substrate, and its size, is not part of the apparatus);
Illustration 1 below shows the claimed “a first step formed by a side surface of the inner portion; and a second step surrounding the first step, wherein at least one path is formed on an upper surface of the substrate support plate between the first step and the second step”, 
Some polymer etchant (e.g., oxygen) radicals can migrate from the lower process zone 132 into the upper process zone 130 through the gap 122 and pose a risk of damage to critical layers on the wafer front side, such an ultra low-K thin film. In order to prevent this, a non-reactive purge gas, namely a gas that does not react with the thin film materials on the wafer front side, (e.g., nitrogen gas or argon gas) is supplied to the ceiling gas distribution plate 104 from a gas supply 140 in order to flush out the upper process zone 130 and keep it free of etchant species. In order to facilitate a thorough and fast purge of the upper process zone 130, the upper process zone 130 is restricted to a very small height corresponding to a small wafer-to-ceiling gap 144, e.g., about 0.2-2 mm ([0041]), As in the embodiments of FIGS. 1-3, a boundary between the upper and lower process zones 130, 132 is established by constricting gas flow at the peripheral edge of the wafer 118. In the reactor of FIG. 20, this is accomplished by providing a confinement ring 640 surrounding the pedestal 112 and having an inner edge 640a adjacent the edge 118a of the wafer, the two edges 118a, 640a being separated by a small gap of about 0.5-5 mm. This gap is sufficiently small to limit gas flow between the upper and lower process zones 130, 132 and thereby protect the wafer front side during etching of polymer from the wafer backside edge ([0092], the upper zone has no plasma, the claimed “generation of plasma is suppressed in a first distance between the gas supply unit and the substrate while plasma is formed in a second distance between the gas supply unit and the second step of the substrate support plate, the second distance being larger than the first distance“).

Claim 8: FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118 … The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed ([0091]), The ceiling or gas distribution plate 104 has an interior gas manifold 108 and plural gas injection orifices 110 opening from the manifold 108 into the interior of the chamber 100 ([0039], 2nd sentence, the claimed “A substrate processing apparatus comprising: a substrate support plate comprising a recess and at least one path formed in the recess; and a gas supply unit on the substrate support plate, wherein a first distance between the gas supply unit and a portion of the substrate support plate inside the recess is less than a second distance between the gas supply unit and the other portion of the substrate support plate outside the recess”, see illustration 1 below, note the size of the substrate is not part of the apparatus).









    PNG
    media_image3.png
    161
    159
    media_image3.png
    Greyscale
[AltContent: textbox (First
step)][AltContent: arrow][AltContent: textbox (Inner portion
Upper surface
less than 
wafer size,)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper surface
of second
step lower
than upper
surface  of
First step)][AltContent: arrow][AltContent: textbox (Path)][AltContent: arrow][AltContent: textbox (Upper surface 
of first step 
lower than 
the inner portion)][AltContent: arrow][AltContent: textbox (Recess & 2nd reaction space)][AltContent: arrow][AltContent: textbox (1st reaction
space)]






















	Fig. 20 of ‘288’s plasma source is the chamber 220 of the external plasma source 134 ([0083], a remote plasma), not an in situ plasma generator. ‘288 does not teach the other limitations of:
Claim 1: wherein plasma is generated by supplying power between the gas supply unit and the substrate support plate, and 
wherein, during the supplying power between the gas supply unit and the substrate support plate …
Claim 8: wherein plasma is generated by supplying power between the gas supply unit and the substrate support plate, 
wherein, during the supplying power between the gas supply unit and the substrate support plate, a first plasma is formed in the first distance and a second plasma is formed in the second distance, and  
wherein the first plasma in the first distance is less than the second plasma un the second distance by Paschen's law.  


‘301 is analogous art in the field of Control Of Bevel Etch Film Profile Using Plasma Exclusion Zone Rings Larger Than The Wafer Diameter (title), A method of cleaning a bevel edge of a semiconductor substrate is provided (abstract, same as ‘288, [0002]-[0003]), Each gas feed is used to provide the same process gas or other gases, such as buffer gas and/or purge gas … the buffer gas can be injected through the center gas feed 212, while the process gas can be injected through the edge gas feed 220 ([0023], 4th-3rd last sentences). ‘301 teaches that The upper electrode assembly 204 includes: an upper dielectric plate or upper dielectric component 216; and an upper metal component 210 secured to the support 208 by a suitable fastening mechanism and grounded via the support 208 ([0024]),  The lower electrode assembly 206 includes: powered electrode 226 having an upper portion 226a and a lower portion 226b and operative to function as a vacuum chuck to hold the substrate 218 in place during operation (Fig. 2, [0025], see also various other embodiments), In a variation, the upper electrode ring 516 is coupled to an RF power source while the lower electrode ring 504 is grounded ([0045], last sentence, in short, the plasma is in situ generation between the upper and the lower electrodes and the plasma is excluded from the region above the wafer).  The gas feeds 212, 220 provide process gas to be energized into plasma to clean the bevel edge ([0023], 2nd sentence, depending on the process or purge gas feed to the 212, the plasma can be less, or suppressed, in the region above the substrate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the remote plasma 134 of ‘288 with the in situ plasma generation between the upper and lower electrode of ‘301 and feed the gas distribution plate with either process gas or purge gas as taught by both ‘288 and ‘301, for its suitability for bevel edge etching with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Alternatively, the rejection can be made with ‘301 as the primary reference in view of ‘288. ‘301 teaches all limitation except the reactive plasma gas path from the upper electrode. ‘288 teaches the reactive plasma gas path at the second step of the lower electrode.

‘288 further teaches the limitations of:
Claims 2-3: The pedestal 112 further has a peripheral annular surface 638 that is parallel to but below the wafer support surface, the height difference between the two surfaces 636, 638 providing a gas flow space 640 between the peripheral annular surface 638 and the wafer backside ([0091], last sentence, the claimed “wherein a distance from the center of the substrate support plate to the second step is less than the radius of the substrate to be processed” of claim 2 and “further comprising a recess formed by the first step and the second step, wherein the at least one path is formed in the recess”).  
Claims 5-6: illustration 1 above shows the claimed “wherein at least a portion of the upper surface of the substrate support plate outside the at least one path is disposed below the upper surface of the inner portion” of claim 5 and “wherein an upper surface of the second step outside the at least one path away from the center of the substrate support plate is disposed below an inside of the upper surface of the first step inside the at least one path” of claim 6.  
Claims 9-10: Fig. 20 shows the gas injection orifices 110 cover whole upper surface of the pedestal 112 (the claimed “wherein the gas supply unit comprises a plurality of injection holes, and the plurality of injection holes are distributed over at least an area of an upper surface of the substrate support plate” of claim 9 and “wherein the plurality of injection holes are distributed over at least the area of the substrate to be processed or more” of claim 10). 
Claim 11: process gas 160 and etch gas supply 136 as shown in Fig. 20 is the claimed “wherein the substrate processing apparatus is configured to supply a first gas through the gas supply unit and to supply a second gas different from the first gas through the at least one path”, note this is an intended use of the apparatus, (note ‘301 also teaches that Each gas feed is used to provide the same process gas or other gases, such as buffer gas and/or purge gas … the buffer gas can be injected through the center gas feed 212, while the process gas can be injected through the edge gas feed 220 ([0023], 4th-3rd last sentences). 
Claims 12 and 14: The illustration 1 above shows the claimed “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the gas supply unit and a portion of the substrate support plate inside the recess; and a second reaction space between the gas supply unit and the other portion of the substrate support plate outside the recess” of claim 12 and “wherein an upper surface of the substrate support plate outside the recess is below an upper surface of the substrate support plate inside the recess, and the second reaction space extends from the upper surface of the substrate support plate outside the recess to the gas supply unit” of claim 14 is by definition).  
	
	‘301 further teaches the limitations of:
Claim 13: The gas feeds 212, 220 provide process gas to be energized into plasma to clean the bevel edge ([0023], 2nd sentence, depending on the process or purge gas feed to the 212, the plasma can be less, or suppressed, in the region above the substrate, the claimed “wherein during the supplying power between the gas supply unit and the substrate support plate, plasma of the first reaction space is generated, and plasma of the first reaction space is less than plasma of the second reaction space”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-29 of copending Application No. 17/103904 in view of ‘647. Claims 1 (or 8) of 17/103904 teaches all limitations of claims 1 (or 8) of instant application except a second step (or a recess) surround at least one path, US 20070062647 teaches the baffle/steps 65, 67 (Fig. 3).
The amendment of instant Application and copending Application No. 17/103904 are similar.
The various dependent claims are permutations of each other or further in view of more references as discussed in the rejection above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regarding to 112(b) rejection, see the upper portion of page 7, Applicants’ amendment overcomes the rejection. However, because of the amendment, the corresponding terms in the claim, which are not in Applicants’ Specification and drawing, presents a different correspondence, as shown in the illustration above. Applicants are invited to present their own illustration of correspondence between the claimed terms and the drawing to avoid misunderstanding of the claimed term in the future prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050178505 is cited for plasma edge etching with steps in both electrostatic chuck 40 and top electrode 10, except gas inlet hole 10b is from the recess of the top electrode (Fig.4). 

US 20090114244 is cited for plasma edge cleaning with injector hole in a recess above the wafer (Fig. 4C, obvious to combined with ‘288). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716